DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present office action is based upon the Applicant’s claims filed on 05/04/2021. Claims 9 and 23-40 were previously canceled, Claims 1, 11, 19 and 21 are currently amended, and Claims 1-8 and 10-22 are pending in current application.
Rejections under 35 USC 112(b) have been withdrawn in view of amendments.
Claims 1-2, 4, 6, 12, 16 and 21 cites the phrase “navigation module” which is construed as hardware according to further definition of navigation module in Claims 17-18 that navigation module has a memory.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given verbally over the phone on 06/15/2021 after an interview with Mr. Peter A. Chiabotti on 06/15/2021.
The application has been amended as follows: 
Claims 1, 19 and 21 have been amended. 

IN THE CLAIMS
Claim 1. (Currently amended) A system including an autonomous mobile robot and a base station for the autonomous mobile robot,
wherein the autonomous mobile robot comprises a navigation module with a navigation sensor for detecting geometric features of objects in an environment of the autonomous mobile robot,
wherein the base station comprises a geometric feature that is detectable for the autonomous mobile robot using the navigation sensor,
wherein the robot comprises a autonomous mobile robot controller, coupled with the navigation module and configured to identify and/or localize the base station, based on the geometric feature of the base station, and to determine a docking position of the autonomous mobile robot;
wherein the base station has a housing wall, the housing wall has at least one opening, and the at least one opening defines the geometric feature of the base station; and
wherein the at least one geometric feature is a width of the at least one opening.

Claim 19.    (Currently amended) A base station for an autonomous mobile robot comprising the following:
the opening.

Claim 21.    (Currently amended) A method for an autonomous mobile robot comprising the following: detecting geometric features of objects in an environment of the autonomous mobile robot using a navigation module of the autonomous mobile robot that has a navigation sensor, wherein at least one of the detected geometric features of the objects is a geometric feature of the base station;
identifying and/or localizing the base station based on the at least one geometric feature of the base station;
wherein the base station has at least one opening in its housing wall and the at least one opening defines a geometric feature of the base station: and
wherein the at least one geometric feature is a width of the at least one opening.

Allowable Subject Matter
Claims 1-8 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, “the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 05/04/2021, are persuasive, as 
Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-8 and 10-18 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.

Regarding Claim 19, “the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 05/04/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).”
Therefore, Claim 19 is considered novel and non-obvious and is therefore allowed. Claim 20 depends directly upon independent claim 19; therefore, this claim is also allowed by virtue of dependencies.

Regarding Claim 21, “the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 05/04/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).”
Therefore, Claim 21 is considered novel and non-obvious and is therefore allowed. Claim 22 depends directly upon independent claim 21; therefore, this claim is also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/B M M HANNAN/Examiner, Art Unit 3664